Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2,5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, this claim states that the second pipeline 3 is connected to both the “atmosphere” and “negative pressure source” (last line, claim 1).  Such is not consistent with the specification.
As to claim 5, this claim is confusing because 2 different switching members 64,65 are not that of a single “second switching member” (line 8, claim 1).  Claim 1’s single “member” is not 2 unconnected elements.  Claim 5 is internally inconsistent.
As to claim 20, this claim is confusing because 2 different switching members 64,65 are not that of a single “second switching member” (line 1).  The single “second switching member” is not 2 unconnected elements.  This claim is internally inconsistent.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hui Li (listed 1449) teaches a needle operatively connected to a driving syringe 6 and negative pressure source 7.  There is a valve 6 between the syringe 5 and source 7.  However, there is not another valve between the needle 1 and syringe 5 as called for in Applicant’s claim 1; and there is no second valve as called for in Applicant’s claim 15.
	Hoffmann 155 (listed 1449) teaches sampling needle 1; first pipeline line 12,13,18; second pipeline 18,22,29, drive member 24; and first switching member 21.  The first pipeline line coupled to the needle and first switching member, the second pipeline connected between the first switching member and drive member; the first switching member used for connecting/disconnecting the first from the second pipelines, and the second pipeline connected to a negative pressure source 14.  However, there is no suggestion of a second switching member between the second pipeline and negative pressure source as called for in Applicant’s claim ; and there is not second valve as called for in Applicant’s claim 15. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861